 



Exhibit 10.20
CSX Omnibus Incentive Plan
Effective April 27, 2000
(As Amended through December 8, 2004)

1.   Purpose. The purpose of this CSX Omnibus Incentive Plan (the “Plan”) is to
further the long term stability and financial success of CSX, its Subsidiaries,
Foreign Affiliates and Affiliates by rewarding selected meritorious employees.
The Board of Directors believes that such awards will provide incentives for
employees to remain with CSX, will encourage continued work of superior quality
and will further the identification of those employees’ interests with those of
CSX’s shareholders.

2.   Definitions. As used in the Plan, the following terms have the meanings
indicated:

  (a)   “Affiliate” means a corporation, partnership or other entity other than
a Subsidiary or Foreign Affiliate in which CSX or a Subsidiary owns, directly or
indirectly, a substantial interest. The employees of an Affiliate shall be
eligible to participate in the Plan only if the Board or the Committee approves
the participation of the Affiliate in the Plan.     (b)   “Applicable
Withholding Taxes” means the aggregate minimum amount of federal, state, local
and foreign income, payroll and other taxes that an Employer is required to
withhold in connection with any Incentive Award.     (c)   “Beneficiary” means
the person or entity designated by the Participant, in a form approved by CSX,
to exercise the Participant’s rights with respect to an Incentive Award after
the Participant’s death.     (d)   Benefits Trust Committee” means the committee
established pursuant to the CSX Corporation and Affiliated Companies Benefits
Assurance Trust.     (e)   “Board” means the Board of Directors of CSX
Corporation.     (f)   “Cause” means: (i) an act or acts of personal dishonesty
of a Participant intended to result in substantial personal enrichment of the
Participant at the expense of the Company or any of its Subsidiaries, Foreign
Affiliates or Affiliates; (ii) a violation of the management responsibilities by
the Participant which is demonstrably willful and deliberate on the
Participant’s part and which is not remedied in a reasonable period of time
after receipt of written notice from the Employer; or, (iii) the conviction of
the Participant of a felony involving moral turpitude.     (g)   “Change in
Control” means the occurrence of any of the following events:

  (i)   Stock Acquisition. The acquisition by any individual, entity or group
(within the meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange
Act of 1934, as amended (the “Exchange Act”)) (a “Person”) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of 20 percent or more of either (A) the then outstanding shares of common stock
of CSX (the “Outstanding Company Common Stock”), or (B) the

 



--------------------------------------------------------------------------------



 



      combined voting power of the then outstanding voting securities of CSX
entitled to vote generally in the election of directors (the “Outstanding
Company Voting Securities”); provided, however, that for purposes of this
subsection (i), the following acquisitions shall not constitute a change in
control: (A) any acquisition directly from CSX; (B) any acquisition by CSX;
(C) any acquisition by any employee benefit plan (or related trust) sponsored or
maintained by CSX or any corporation controlled by CSX; or (D) any acquisition
by any corporation pursuant to a transaction which complies with clauses (A),
(B) and (C) of subsection (iii) of this Section 2(c); or     (ii)   Board
Composition Individuals who, as of the date hereof, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the date hereof whose election or nomination for election by CSX’s shareholders
was approved by a vote of at least a majority of the directors then comprising
the Incumbent Board shall be considered as though such individual were a member
of the Incumbent Board, but excluding, for this purpose, any such individuals
whose initial assumption of office occurs as a result of an actual or threatened
election contest with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents by or on behalf of a
Person other than the Board; or     (iii)   Business Combination Approval by the
shareholders of CSX of a reorganization, merger, consolidation, or sale or other
disposition of all or substantially all of the assets of CSX or its principal
Subsidiary that is not subject, as a matter of law or contract, to approval by
the Surface Transportation Board or any successor agency or regulatory body
having jurisdiction over such transactions (the “STB”) (a “Business
Combination”), in each case, unless, following such Business Combination:

  (A)   all or substantially all of the individuals and entities who were the
beneficial owners, respectively, of the Outstanding Company Common Stock and
Outstanding Company Voting Securities immediately prior to such Business
Combination beneficially own, directly or indirectly, more than 50 percent of,
respectively, the then outstanding shares of common stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Business Combination (including, without limitation, a
corporation which as a result of such transaction owns CSX or its principal
Subsidiary or all or substantially all of the assets of CSX or its principal
Subsidiary either directly or

 



--------------------------------------------------------------------------------



 



      through one or more subsidiaries) in substantially the same proportions as
their ownership immediately prior to such Business Combination of the
Outstanding Company Common Stock and Outstanding Company Voting Securities, as
the case may be;

  (B)   no Person (excluding any corporation resulting from such Business
Combination or any employee benefit plan (or related trust) of CSX or such
corporation resulting from such Business Combination) beneficially owns,
directly or indirectly, 20 percent or more of, respectively, the then
outstanding shares of common stock of the corporation resulting from such
Business Combination or the combined voting power of the then outstanding voting
securities of such corporation except to the extent that such ownership existed
prior to the Business Combination; and     (C)   at least a majority of the
members of the board of directors resulting from such Business Combination were
members of the Incumbent Board at the time of the execution of the initial
agreement, or of the action of the Board providing for such Business
Combination; or

  (iv)   Regulated Business Combination. Approval by the shareholders of CSX of
a Business Combination that is subject, as a matter of law or contract, to
approval by the STB (a “Regulated Business Combination”) unless such Business
Combination complies with clauses (A), (B) and (C) of subsection (iii) of this
Section 2(g); or     (v)   Liquidation or Dissolution. Approval by the
shareholders of CSX of a complete liquidation or dissolution of CSX or its
principal Subsidiary.

  (h)   “Code” means the Internal Revenue Code of 1986, as amended.     (i)  
“Committee” means the Compensation Committee of the Board or its successor,
provided that, if any member of the Compensation Committee does not qualify as
both an outside director for purposes of Code Section 162(m) and a non-employee
director for purposes of Rule 16b-3, the remaining members of the Compensation
Committee (but not less than two members) shall be constituted as a subcommittee
of the Compensation Committee to act as the Committee for purposes of the Plan.
    (j)   “Company Stock” means common stock, $1.00 par value, of CSX. In the
event of a change in the capital structure of CSX affecting the common stock (as
provided in Section 18), the shares resulting from such a change in the common
stock shall be deemed to be Company Stock within the meaning of the Plan.

 



--------------------------------------------------------------------------------



 



  (k)   “Covered Employee” means a Participant who the Committee determines is
or may become a covered employee within the meaning of Code Section 162(m)
during the performance period for a Performance Grant.     (l)   “CSX” means CSX
Corporation.     (m)   “Date of Grant” means the date on which the Committee
grants an Incentive Award.     (n)   “Disability” or “Disabled” means, as to an
Incentive Stock Option, a Disability within the meaning of Code
Section 22(e)(3). As to all other Incentive Awards, a Disability shall occur
when the Participant is eligible for benefits under the CSX Salary Continuance
and Long-Term Disability Plan or another long-term disability plan of CSX
applicable to the Participant.     (o)   “Divisive Transaction” means a
transaction in which the Participant’s Employer ceases to be a Subsidiary,
Foreign Affiliate or Affiliate or a sale of substantially all of the assets of a
Subsidiary, Foreign Affiliate or Affiliate.     (p)   “Employer” means CSX and
each Subsidiary, Foreign Affiliate or Affiliate that employs one or more
Participants.     (q)   “Fair Market Value” means the mean between the highest
and lowest registered sales prices of a share of Company Stock on the New York
Stock Exchange, as reported in the Wall Street Journal (or other authoritative
source approved by the Committee) on the day of reference.     (r)   “Foreign
Affiliate” means an entity that is not organized under the laws of the United
States, or any state thereof or any political subdivision of any state, and in
which CSX has, directly or indirectly, a substantial interest.     (s)   “Good
Reason,” as to any Participant, means (i) the Participant’s compensation or
employment related benefits are reduced (other than across-the reductions that
affect management employees generally); (ii) the Participant’s status, title(s),
office(s), working conditions, or management responsibilities are diminished
(other than changes in reporting or management responsibilities required by
applicable federal or state law); or (iii) the location of Participant’s place
of employment is changed by more than 30 miles without the Participant’s
consent.     (t)   “Incentive Award” means, collectively, a Performance Grant or
the award of Restricted Stock, an Option, a Restricted Stock Unit, a Stock
Appreciation Right, or a Dividend Right under the Plan,     (u)   “Incentive
Stock Option” means an Option that qualifies for favorable federal income tax
treatment under Code Section 422.     (v)   “Mature Shares” means shares of
Company Stock for which the holder has good title, free and clear of all liens
and encumbrances and which the holder either (i) has held for at least six
months or (ii) has purchased on the open market.

 



--------------------------------------------------------------------------------



 



  (w)   “Nonqualified Stock Option” means an Option that is not an Incentive
Stock Option.     (x)   “Option” means a right to purchase Company Stock granted
under the Plan, at a price determined in accordance with the Plan.     (y)  
“Participant” means any employee of CSX, a Subsidiary, a Foreign Affiliate or an
Affiliate who receives an Incentive Award under the Plan.     (z)   “Performance
Criteria” means any of the following areas of performance of CSX, any
Subsidiary, any Foreign Affiliate, or any Affiliate:         return on invested
capital (ROIC); free cash flow; value added (ROIC) less cost of capital
multiplied by capital); total shareholder return; economic value added (net
operating profit after tax less cost of capital); operating ratio; cost
reduction (or limits on cost increases); debt to capitalization; debt to equity;
earnings; earnings before interest and taxes; earnings before interest, taxes,
depreciation and amortization; earnings per share (including or excluding
nonrecurring items); earnings per share before extraordinary items; income from
operations (including or excluding nonrecurring items); income from operations
compared to capital spending; net income (including or excluding nonrecurring
items, extraordinary items and/or the accumulative effect of accounting
changes); net sales; price per share of Company Stock; return on assets; return
on capital employed; return on equity; return on investment; return on sales;
and sales volume.         Any Performance Criteria may be used to measure the
performance of CSX as a whole or any Subsidiary, Foreign Affiliate, Affiliate or
business unit of CSX. As determined by the Committee, Performance Criteria shall
be derived from the financial statements of CSX, its Subsidiaries or affiliated
entities prepared in accordance with generally accepted accounting principles
applied on a consistent basis, or, for Performance Criteria that cannot be so
derived, under a methodology established by the Committee prior to the issuance
of a Performance Grant that is consistently applied.     (aa)   “Performance
Goal” means an objectively determinable performance goal established by the
Committee with respect to a given Performance Grant that relates to one or more
Performance Criteria.     (bb)   “Performance Grant” means an Incentive Award
payable in Company Stock, cash, or a combination of Company Stock and cash that
is made pursuant to Section 8.     (cc)   “Restricted Stock” means Company Stock
awarded under Section 6.     (dd)   “Restricted Stock Unit” means a right
granted to a Participant to receive Company Stock or cash awarded under
Section 7.

 



--------------------------------------------------------------------------------



 



  (ee)   “Retirement” means a Participant’s termination of employment after age
55 with eligibility to begin immediately receiving retirement benefits under an
Employer’s defined benefit pension plan.     (ff)   “Rule l6b-3” means
Rule 16b-3 of the Securities and Exchange Commission promulgated under the
Securities Exchange Act of 1934, as amended. A reference in the Plan to
Rule 16b-3 shall include a reference to any corresponding rule (or number
redesignation) of any amendments to Rule I 6b-3 enacted after the effective date
of the Plan adoption.     (gg)   “Senior Executive Incentive Award” means an
award made to a Participant under the terms of the Senior Executive Incentive
Plan.     (hh)   “Senior Executive Incentive Plan” means the CSX Senior
Executive incentive Plan.     (ii)   “Stock Appreciation Right” means a right to
receive amounts awarded under Section 10.     (jj)   “Subsidiary” means any
corporation in which CSX owns stock possessing more than 50 percent of the
combined voting power of all classes of stock or which is in a chain of
corporations with CSX in which stock possessing more than 50 percent of the
combined voting power of all classes of stock is owned by one or more other
corporations in the chain.     (kk)   “Vesting Event” means the occurrence of
any of the events listed in Section 2(g), with the following modification: the
words, “Approval by the shareholders of CSX of,” in the first line of
Sections 2(g)(iii) and 2(g)(iv) are replaced for purposes of this Section 2(kk)
with the words, “Consummation of, i.e., actual change in ownership of
Outstanding Corporation Common Stock, Outstanding Corporation Voting Stock,
and/or assets of CSX or its principal Subsidiary by reason of,”.

3.   Stock.

  (a)   Subject to Section 18 of the Plan, there shall be reserved for issuance
under the Plan an aggregate of 6 million (6,000,000) shares of Company Stock,
which shall be authorized, but unissued shares, plus any shares of Company Stock
that are represented by awards granted under any prior plan of the Company,
which are forfeited, expire or are cancelled without the delivery of shares or
which result in the forfeiture of shares back to CSX. Shares allocable to
Incentive Awards granted under the Plan that expire, are forfeited, otherwise
terminate unexercised, or are settled in cash may again be subjected to an
Incentive Award under the Plan. For purposes of determining the number of shares
that are available for Incentive Awards under the Plan, the number shall include
the number of shares surrendered by a Participant actually or by attestation or
retained by CSX in payment of Applicable Withholding Taxes and any Mature Shares
surrendered by a Participant upon exercise of an Option or in payment of
Applicable Withholding Taxes. Shares issued under the Plan through the
settlement, assumption of substitution of outstanding awards or

 



--------------------------------------------------------------------------------



 



      obligations to grant future awards as a condition of an Employer acquiring
another entity shall not reduce the maximum number of shares available for
delivery under the Plan. Shares issued under the Senior Executive Incentive Plan
shall reduce the maximum number of shares available for delivery under the Plan.

  (b)   No more than 1,200,000 shares may be allocated to the Incentive Awards,
including the maximum amounts payable under a Performance Grant, that are
granted to any individual Participant during any 36-month period. The maximum
number of shares that may be issued as Restricted Stock, Restricted Stock Units,
Dividend Equivalents and under Performance Grants, Stock Awards or Senior
Executive Incentive Plan Grants shall be 1,200,000 shares, provided that any
shares of Restricted Stock, Restricted Stock Units, Dividend Equivalents,
Performance Grants or Stock Awards that are forfeited shall not count against
this limit. The maximum cash payment that can be made for all Incentive Awards
granted to any one individual shall be $3,000,000 times the number of 12-month
periods in any performance cycle for any single or combined performance goals.
Any amount that is deferred by a Participant shall be subject to the previous
limit on the maximum cash payment in the year in which the deferral is made and
not in any later year in which payment is made.

4.   Eligibility.

  (a)   All present and future employees of CSX, a Subsidiary, or a Foreign
Affiliate at the time of grant shall be eligible to receive Incentive Awards
under the Plan, If an Affiliate is approved to participate in the Plan, all
present and future employees of an Affiliate at the time of grant shall be
eligible to receive Incentive Awards under the Plan. The Committee shall have
the power and complete discretion, as provided in Section 19, to select eligible
employees to receive Incentive Awards and to determine for each employee the
nature of the award and the terms and conditions of each Incentive Award.    
(b)   The grant of an Incentive Award shall not obligate an Employer to pay an
employee any particular amount of remuneration, to continue the employment of
the employee after the grant or to make further grants to the employee at any
time thereafter.

5.   Stock Options.

  (a)   The Committee may make grants of Options to Participants. The Committee
shall determine the number of shares for which Options are granted, the Option
exercise price per share, whether the Options are Incentive Stock Options or
Nonqualified Stock Options, and any other terms and conditions to which the
Options are subject.     (b)   The exercise price of shares of Company Stock
covered by an Option shall be not less than 100 percent of the Fair Market Value
of the Company Stock on the Date of Grant. Except as provided in Section 18, the
exercise

 



--------------------------------------------------------------------------------



 



      price of an Option may not be decreased after the Date of Grant. Except as
provided in Section 18, a Participant may not surrender an Option in
consideration for the grant of a new Option with a lower exercise price. If a
Participant’s Option is cancelled before its termination date, the Participant
may not receive another Option within 6 months of the cancellation unless the
exercise price of such Option is no less than the exercise price of the
cancelled Option.

  (c)   An Option shall not be exercisable more than 10 years after the Date of
Grant. The aggregate Fair Market Value, determined at the Date of Grant, of
shares for which Incentive Stock Options become exercisable by a Participant
during any calendar year shall not exceed $100,000.

6.   Restricted Stock Awards.

  (a)   The Committee may make grants of Restricted Stock to Participants. The
Committee shall establish as to each award of Restricted Stock the terms and
conditions to which the Restricted Stock is subject, including the period of
time before which all restrictions shall lapse and the Participant shall have
full ownership of the Company Stock (the “Restriction Period”). The Committee in
its discretion may award Restricted Stock without cash consideration.     (b)  
Except as provided below in Section 6(c), the minimum Restriction Period
applicable to any award of Restricted Stock that is not subject to performance
standards restricting transfer shall be three years from the Date of Grant.
Except as provided below in Section 6(c), the minimum Restriction Period
applicable to any award of Restricted Stock that is subject to performance
standards shall be one year from the Date of Grant.     (c)   Restriction
Periods of shorter duration than provided in Section 6(b) and Section 7(b) may
be approved for awards of Restricted Stock or Restricted Stock Units combined
with respect to up to 600,000 shares of Company Stock under the Plan.     (d)  
Restricted Stock may not be sold, assigned, transferred, pledged, hypothecated,
or otherwise encumbered or disposed of until the restrictions have lapsed or
been removed. Certificates representing Restricted Stock shall be held by CSX
until the restrictions lapse and the Participant shall provide CSX with
appropriate stock powers endorsed in blank.

7.   Restricted Stock Units.

  (a)   The Committee may make grants of Restricted Stock Units to Participants.
The Committee shall establish as to each award of Restricted Stock Units the
terms and conditions to which the Restricted Stock Units are subject. Upon lapse
of the restrictions, a Restricted Stock Unit shall entitle the Participant to
receive from CSX a share of Company Stock or a cash amount equal to the Fair
Market Value of the Company Stock on the date that the restrictions lapse.

 



--------------------------------------------------------------------------------



 



  (b)    Except as provided in Section 6 the minimum Restriction Period
applicable to any award of Restricted Stock Units that is not subject to
performance standards restricting transfer shall be three years from the Date of
Grant. Except as provided in Section 6(c) the minimum Restriction Period
applicable to any award of Restricted Stock Units that is subject to performance
standards shall be one year from the Date of Grant.

8.   Performance Grants.

  (a)   The Committee may make Performance Grants to any Participant. Each
Performance Grant shall contain the Performance Goals for the award, including
the Performance Criteria, the target and maximum amounts payable and such other
terms and conditions of the Performance Grant. As to each Covered Employee, each
Performance Grant shall be granted and administered to comply with the
requirements of Code Section 162(m).     (b)   The Committee shall establish the
Performance Goals for Performance Grants. The Committee shall determine the
extent to which any Performance Criteria shall be used and weighted in
determining Performance Grants. The Committee may increase, but not decrease,
any Performance Goal during a performance period for a Covered Employee. The
Performance Goals for any Performance Grant for a Covered Employee shall be made
not later than 90 days after the start of the period for which the Performance
Grant relates and shall be made prior to the completion of 25 percent of such
period.     (c)   The Committee shall establish for each Performance Grant the
amount of Company Stock or cash payable at specified levels of performance,
based on the Performance Goal for each Performance Criteria. The Committee shall
make all determinations regarding the achievement of any Performance Goals. The
Committee may not increase the amount of cash or Common Stock that would
otherwise be payable upon achievement of the Performance Goal or Goals but may
reduce or eliminate the payments except as provided in a Performance Grant.    
(d)   The actual payments to a Participant under a Performance Grant will be
calculated by applying the achievement of Performance Criteria to the
Performance Goal. The Committee shall make all calculations of actual payments
and shall certify in writing the extent, if any, to which the Performance Goals
have been met.

9.   Stock Awards. The Committee may make Stock Awards to any Participant. The
Committee shall establish the number of shares of Common Stock to be awarded and
the terms and conditions applicable to each Stock Award. The Committee will make
all determinations regarding the achievement of any performance restrictions on
a Stock Award. The Common Stock under a Stock Award shall be issued by CSX upon
the satisfaction of the terms and conditions of a Stock Award. No more than
1,200,000 shares of Company Stock (reduced by shares issued under Restricted
Stock or Restricted Stock Units subject to Section 6(c)) may be granted under
Stock Awards without performance restrictions.

 



--------------------------------------------------------------------------------



 



10.   Stock Appreciation Rights. The Committee may make grants of Stock
Appreciation Rights to Participants. The Committee shall establish as to each
award of Stock Appreciation Rights the terms and conditions to which the Stock
Appreciation Rights are subject. The following provisions apply to all Stock
Appreciation Rights:

  (a)   A Stock Appreciation Right shall entitle the Participant, upon exercise
of the Stock Appreciation Right, to receive in exchange an amount equal to the
excess of (x) the Fair Market Value on the date of exercise of the Company Stock
covered by the surrendered Stock Appreciation Right over (y) an amount not less
than 100 percent of the Fair Market Value of the Company Stock on the Date of
Grant of the Stock Appreciation Right. The Committee may limit the amount that
the Participant will be entitled to receive upon exercise of Stock Appreciation
Rights.     (b)   A Stock Appreciation Right may not be exercisable more than
10 years after the Date of Grant. A Stock Appreciation Right may only be
exercised at a time when the Fair Market Value of the Company Stock covered by
the Stock Appreciation Right exceeds the Fair Market Value of the Company Stock
on the Date of Grant of the Stock Appreciation Right. The Stock Appreciation
Right may provide for payment in Company Stock or cash, or a fixed combination
of Company Stock or cash, or the Committee may reserve the right to determine
the manner of payment at the time the Stock Appreciation Right is exercised.

11.   Dividend Equivalents. The Committee may make grants of Dividend
Equivalents to any Participant. The Committee shall establish the terms and
conditions to which the Dividend Equivalents are subject. Dividend Equivalents
may be granted in connection with any other Incentive Award or separately. Under
a Dividend Equivalent, a Participant shall be entitled to receive currently or
in the future payments equivalent to the amount of dividends paid by CSX to
holders of Company Stock with respect to the number of Dividend Equivalents held
by the Participant. The Dividend Equivalent may provide for payment in Company
Stock or cash, or a fixed combination of Company Stock or cash, or the Committee
may reserve the right to determine the manner of payment at the time the
Dividend Equivalent is payable.   12.   Method of Exercise of Options. Options
may be exercised by the Participant (or his guardian or personal representative)
giving notice to the Corporate Secretary of CSX or his delegate pursuant to
procedures established by CSX of the exercise stating the number of shares the
Participant has elected to purchase under the Option. The exercise price may be
paid in cash; or if the terms of an Option permit, (i) delivery or attestation
of Mature Shares (valued at their Fair Market Value) in satisfaction of all or
any part of the exercise price, (ii) delivery of a properly executed exercise
notice with irrevocable instructions to a broker to deliver to CSX the amount
necessary to pay the exercise price from the sale or proceeds of a loan from the
broker with respect to the sale of Company Stock or a broker Joan secured by
Company Stock, or (iii) a combination of(i) and (ii).   13.   Tax Withholding.
Whenever payment under an Incentive Award is made in cash, the Employer will
withhold an amount sufficient to satisfy any Applicable Withholding Taxes. Each
Participant shall agree as a condition of receiving an Incentive Award

 



--------------------------------------------------------------------------------



 



         payable in the form of Company Stock, to pay to the Employer, or make
arrangements satisfactory to the Employer regarding the payment to the Employer
of, Applicable Withholding Taxes. To satisfy Applicable Withholding Taxes and
under procedures established by the Committee or its delegate, a Participant may
elect to (i) make a cash payment or authorize additional withholding from cash
compensation, (ii) deliver Mature Shares (valued at their Fair Market Value) or
(iii) have CSX retain that number of shares of Company Stock (valued at their
Fair Market Value) that would satisfy all or a specified portion of the
Applicable Withholding Taxes.

14.   Transferability of Incentive Awards. Incentive Awards other than Incentive
Stock Options shall not be transferable by a Participant and exercisable by a
person other than the Participant, except as expressly provided in the Incentive
Award. Incentive Stock Options, by their terms, shall not be transferable except
by will or by the laws of descent and distribution and shall be exercisable,
during the Participant’s lifetime, only by the Participant.   15   Deferral
Elections. The Committee may permit Participants to elect to defer the issuance
of Company Stock or the settlement of awards in cash under the 2002 Deferred
Compensation Plan of CSX Corporation or its successor.   16.   Effective Date of
the Plan. The effective date of the Plan is April 27, 2000. The Plan shall be
submitted to the shareholders of CSX for approval. Until (i) the Plan has been
approved by CSX’s shareholders, and (ii) the requirements of any applicable
federal or state securities laws have been met, no Restricted Stock shall be
awarded that is not contingent on these events and no Option granted shall be
exercisable.   17.   Termination, Modification. Change. If not sooner terminated
by the Board, this Plan shall terminate at the close of business on April 26.
2010. No Incentive Awards shall be made under the Plan after its termination.
Prior to a Change in Control, the Board may amend or terminate the Plan as it
shall deem advisable; provided that no change shall be made that increases the
total number of shares of Company Stock reserved for issuance pursuant to
Incentive Awards granted under the Plan (except pursuant to Section 18), or
reduces the minimum exercise price for Options unless such change is authorized
by the shareholders of CSX. A termination or amendment of the Plan shall not,
without the consent of the Participant, adversely affect a Participant’s rights
under an Incentive Award previously granted to him or her. After a Change in
Control, all amendments to the Plan are subject to the approval of the Benefits
Trust Committee.   18.   Change in Capital Structure.

  (a)   In the event of a stock dividend, stock split or combination of shares,
share exchange, recapitalization or merger in which CSX is the surviving
corporation or other change in CSX capital stock (including, but not limited to,
the created or issuance to shareholders generally of rights, options or warrants
for the purchase of common stock or preferred stock of CSX), the number and kind
of shares of stock or securities of CSX to be subject to the Plan and to
Incentive Awards then outstanding or to be granted, the maximum number of shares
or securities which may be delivered under the Plan under Sections 3(a), 3(b),
6(b) or 9, the exercise price, the terms of incentive Awards and other relevant
provisions shall be

 



--------------------------------------------------------------------------------



 



      adjusted by the Committee in its discretion, whose determination shall be
binding on all persons. If the adjustment would produce fractional shares with
respect to any unexercised Option, the Committee may adjust appropriately the
number of shares covered by the Option so as to eliminate the fractional shares.

  (b)   If CSX is a party to a consolidation or a merger in which CSX is not the
surviving corporation, a transaction that results in the acquisition of
substantially all of CSR’s outstanding stock by a single person or entity, or a
sale or transfer of substantially all of CSX’s assets, the Committee may take
such actions with respect to outstanding Incentive Awards as the Committee deems
appropriate.     (c)   Notwithstanding anything in the Plan to the contrary, the
Committee may take the foregoing actions without the consent of any Participant,
and the Committee’s determination shall be conclusive and binding on all persons
for all purposes.

19.   Administration of the Plan.

  (a)   Prior to a Change in Control, the Committee shall administer the Plan.
The Committee shall have general authority to impose any term, limitation or
condition upon an Incentive Award that the Committee deems appropriate to
achieve the objectives of the Incentive Award. The Committee may adopt rules and
regulations for carrying out the Plan with respect to Participants. The
interpretation and construction of any provision of the Plan by the Committee
shall be final and conclusive as to any Participant.     (b)   Except as
provided in Section 5(b), the Committee shall have the power to amend the terms
of previously granted Incentive Awards that were granted by that Committee as
long as the terms as amended are consistent with the terms of the Plan and
provided that the consent of the Participant is obtained with respect to any
amendment that would be detrimental to him or her, except that such consent will
not be required if such amendment is for the purpose of complying with
Rule 16b-3 or any requirement of the Code applicable to the Incentive Award.    
(c)   The Committee shall have the power and complete discretion (i) to delegate
to any individual, or to any group of individuals employed by the Company or any
Subsidiary, the authority to grant Stock Awards under the Plan and (ii) to
determine the terms and limitations of any delegation of authority; provided
that no individual Stock Award granted under a delegation by the Committee may
exceed a Fair Market Value of $100,000 on the Date of Grant.     (d)   Following
a Change in Control, the Benefits Trust Committee, at its discretion, may assume
any or all of the duties and responsibilities of the

 



--------------------------------------------------------------------------------



 



      Committee as to the Plan. All actions by the Benefits Trust Committee
shall be consistent with the provisions of the CSX Corporation and Affiliated
Companies Benefits Assurance Trust.

  (e)   If the Participant’s Employer is involved in a Divisive Transaction, the
Committee may take such actions with respect to outstanding Incentive Awards as
the Committee deems appropriate.     (f)   If a Participant or former
Participant (1) becomes associated with, recruits or solicits customers or other
employees of an Employer, is employed by, renders services to, or owns any
interest in (other than any nonsubstantial interest, as determined by the
Committee) any business that is in competition with CSX, its Subsidiaries,
Foreign Affiliates or Affiliates, (2) has his employment terminated by his
Employer on account of actions by the Participant which are detrimental to the
interests of CSX, its Subsidiaries, Foreign Affiliates or Affiliates, or
(3) engages in, or has engaged in, conduct which the Committee determines to be
detrimental to the interests of CSX. the Committee may, in its sole discretion,
cancel all outstanding Incentive Awards, including immediately terminating any
options held by the Participant, regardless of whether then exercisable.     (g)
  In the event of the death of a Participant, any outstanding Incentive Awards
that are otherwise exercisable may be exercised by the Participant’s Beneficiary
or, if no Beneficiary is designated, by the personal representative of the
Participant’s estate or by the person to whom rights under the Incentive Award
shall pass by will or the laws of descent and distribution.

20.   Change in Control.

  (a)   Notwithstanding any provision of the Plan or any Incentive Award to the
contrary:

  (i)   upon the occurrence of the date of a Change in Control, (i) all Options
and Stock Appreciation Rights granted before February 13, 2001 shall become
fully exercisable, (ii) all terms and conditions on Restricted Stock and
Restricted Stock Units granted before February 13, 2001 shall be deemed
satisfied, and (iii) all Performance Grants, Stock Awards and Dividend
Equivalents granted before February 13, 2001 shall be deemed to be fully earned
and to be immediately payable in cash;     (ii)   upon the occurrence of the
date of a Vesting Event, (i) all Options and Stock Appreciation Rights granted
on or after February 13, 2001 shall become fully exercisable, (ii) all terms and
conditions on Restricted Stock and Restricted Stock Units granted on or after
February 13, 2001 shall be deemed satisfied, and (iii) all Performance Grants,
Stock Awards and Dividend Equivalents

 



--------------------------------------------------------------------------------



 



      granted on or after February 13, 2001 shall be deemed to be fully earned
and to be immediately payable in cash;

  (iii)   all Options and Stock Appreciation Rights held by a Participant
(A) who resigns within three months after an event constituting Good Reason or
(B) whose employment is terminated without Cause by the Company or an Affiliate,
in either case upon or after an event described in Section 2(g)(iii) or 2(g)(iv)
and prior to the earlier of (x) the consummation of such event, i.e., actual
change in ownership of Outstanding Corporation Common Stock, Outstanding
Corporation Voting Stock, and/or assets of CSX or its principal Subsidiary and
(y) the determination by the Board of Directors that such event has been unwound
or reversed or is no longer expected to be consummated, which Options and Stock
Appreciation Rights were not fully exercisable at the time of such termination
of employment, shall become fully exercisable upon the consummation of the event
described in Section 2(g)(iii) or 2(g)(iv), as applicable. Such Options and
Stock Appreciation Rights shall be exercisable following the consummation of
such event for the period specified in the Incentive Award for exercise
following termination of employment other than due to death or Disability or
until the expiration of the original option term, if sooner; provided, that
prior to consummation of such event or a Board of Directors determination, as
referenced above, such Options and Stock Appreciation Rights shall remain
outstanding and be exercisable only at the time and to the extent set forth in
the Incentive Award;     (iv)   any terms and conditions of all Restricted Stock
and Restricted Stock Units held by a Participant (A) who resigns within three
months if an event constituting Good Reason or (B) whose employment is
terminated without Cause by the Company or an Affiliate, in either case upon or
after an event described in Section 2(g)(iii) or 2(g)(iv) and prior to the
earlier of (x) the consummation of such event, i.e., actual change in ownership
of Outstanding Corporation Common Stock, Outstanding Corporation Voting Stock,
and/or assets of CSX or its principal Subsidiary and (y) the determination by
the Board of Directors that such event has been unwound or reversed or is no
longer expected to be consummated, which terms and conditions had not been
satisfied at the time of such termination of employment, shall be deemed
satisfied upon the consummation of the event described in Section 2(g)(iii) or
2(g)(iv), as applicable; provided, that prior to the consummation of such event
or a Board of Directors determination, as referenced above, such Restricted
Stock and Restricted Stock Units shall remain outstanding and be subject to the
terms and conditions set forth in the Incentive Award; and

 



--------------------------------------------------------------------------------



 



  (v)   all Performance Grants, Stock Awards and Dividend Equivalents held by a
Participant (A) who resigns within three months of an event constituting Good
Reason or (B) whose employment is terminated without Cause by the Company or an
Affiliate, in either case upon or after an event described in Section 2(g)(iii)
or 2(g)(iv) and prior to a the earlier of(x) the consummation of such event,
i.e., actual change in ownership of Outstanding Corporation Common Stock,
Outstanding Corporation Voting Stock, and/or assets of CSX or its principal
Subsidiary and (y) the determination by the Board of Directors that such event
has been unwound, reversed, or is no longer expected to be consummated, which
had not been fully earned at the time of such termination of employment, shall
be deemed to be fully earned and immediately payable in cash upon the
consummation of the event described in Section 2(g)(iii) or 2(g)(iv), as
applicable; provided, that prior to the consummation of such event or a Board of
Directors determination, as referenced above, such Performance Grants, Stock
Awards and Dividend Equivalents shall remain outstanding and be subject to the
terms and conditions set forth in the Incentive Award.

  (b)   Upon a Change in Control, CSX or the Employer of the Participant shall,
as soon as possible, but in no event more than seven days following a Change in
Control, make an irrevocable contribution to the Benefits Trust in an amount
that is sufficient to pay each Participant or Beneficiary of this Plan the
unfunded portion of the benefits (i) to which Participants of this Plan or their
Beneficiaries are entitled and for which the Company is liable pursuant to the
terms of this Plan as of the date on which the Change in Control occurred and
(ii) if the Change in Control is not also a Vesting Event, to which Participant
or their Beneficiaries would be entitled and for which the Company would be
liable if the Change of Control had been a Vesting Event. The amount of the
Company’s irrevocable contribution shall be based on the accounting for the most
recent calendar year or more recent period for the Plan, as approved by an
independent actuary or accountant engaged by the Company prior to the Change in
Control and approved by the Benefits Trust Committee, if selected or changed
following a Change in Control (the “Actuary”), and shall include an amount
deemed necessary to pay estimated administrative expenses for the following five
years. The Benefits Trust Committee shall cause such accounting to be updated,
using participant data supplied to the Actuary by the Company, through a date no
earlier than the date of the initial contribution and notify the Company of the
amount of additional contributions required as soon as possible. The Benefits
Trust is the CSX Corporation and Affiliated Companies Executives’ Trust or other
similar trusts sponsored by CSX or another Employer.

21.   Interpretation. The terms of this Plan shall be governed by the laws of
the Commonwealth of Virginia without regard to its conflict of laws rules.

 